Citation Nr: 1042745	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-33 338	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine disorder and, 
if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disorder and, 
if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disorder, 
including arthritis, and, if so, whether service connection is 
warranted.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for sinusitis and, if so, whether 
service connection is warranted.

6.  Entitlement to service connection for a left shoulder 
disorder, including arthritis.

7.  Entitlement to service connection for a skin disorder 
characterized by rashes on the legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to August 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

As support for his claims, the Veteran testified at a hearing at 
the RO in June 2010 before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).



Of record are several statements from the Veteran and a VA 
treating physician indicating the Veteran has been unable to 
maintain a job.  In Roberson v. Principi, 251 F.3d 1378, 1384 
(2001), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that once a claimant:  (1) submits 
evidence of a medical disability, (2) makes a claim for the 
highest possible rating, and (3) submits evidence of 
unemployability, an informal claim for a total disability rating 
based on individual unemployability (TDIU) is raised under 38 
C.F.R. § 3.155(a).  And as the Court more recently explained in 
Rice v. Shinseki, 22 Vet.App. 447 (2009), if the Board determines 
the TDIU claim requires further development before being 
adjudicated, the appropriate disposition is to remand the TDIU 
claim to the RO.  Remands to the RO generally are via the Appeals 
Management Center (AMC), unless the Veteran is represented by an 
attorney, which is not the situation here. VA's Office of General 
Counsel has indicated that remanding the derivative TDIU claim 
does not preclude the Board from going ahead and deciding the 
claim for a higher rating for the disability that formed the 
basis of the TDIU claim.  See VAOPGCPREC 6- 96 (Aug. 16, 1996) 
and VAOGCPREC 12-2001 (July 6, 2001).

In this particular case at hand, however, the only service-
connected disability at issue in this appeal concerns the rating 
for the allergic rhinitis.  Service connection has yet to be 
established for all of the other claimed conditions.  The VA 
treating physician's September 2007 statement indicates the 
Veteran's permanent and total disability is due to medical issues 
concerning his cervical and lumbar spine, as well as his right 
and left shoulder disorders.  Further, the Veteran filed a 
VA Form 21-527 listing the last date of his employment as June 
30, 2006, and he indicated it was because of his neck disorder.  
So his unemployment has not been attributed to any disability 
that has been service connected - although, as mentioned, he is 
trying to establish his entitlement to service connection for 
this additional disability.  The claims concerning the conditions 
that form the basis of his derivative TDIU claim require further 
development, and only if service connected following this 
additional development could in turn serve as grounds 
for granting a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 
and 4.19 (2010).

The Board therefore is referring this derivative TDIU claim to 
the RO, via the AMC, for initial development and consideration.  
The Board does not have jurisdiction to consider this additional, 
derivative, claim because the RO has not in the first instance, 
much less denied it followed by the initiation and completion of 
a timely appeal to the Board on this additional issue.  See 38 
C.F.R. § 20.200 (2010).  See, too, Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board generally does not have jurisdiction over 
an issue not yet adjudicated by the RO).

Because, however, the claims that are at issue in this appeal 
also require further development before being decided, the Board 
is remanding these claims to the RO via the AMC.


REMAND

As a preliminary matter, the Board sees the Veteran's claims file 
(c-file) only contains his service treatment records (STRs) from 
August 1990 until his separation from service in August 1992 - 
so covering only two years.  But he had many years of prior 
service, dating back to December 1977.

The Veteran submitted a request in October 2006 to obtain his 
STRs for his entire service.  However, there is no indication in 
the file as to whether the RO attempted to locate his missing 
STRs, including in response to that specific request.

According to statute, VA is required to assist the Veteran in 
developing his claims.  38 U.S.C.A. § 5103A(b)(1).  And 
specifically insofar as service department records and other 
records at a Federal department or agency that may aid in the 
development of these claims, VA must attempt to obtain these 
records until it is reasonably certain they do not exist or that 
any further efforts to obtain them would be futile.  Moreover, VA 
must then apprise the Veteran of this inability to obtain these 
records and provide an explanation of the efforts that were made 
and description of any further action VA will take concerning his 
claims.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), 
and (e)(1).  This procedural due process has not occurred in this 
instance, however.

Additionally, as he testified during his June 2010 Travel Board 
hearing, the Veteran is 100-percent disabled according to the 
Social Security Administration (SSA) and consequently receiving 
Supplemental Security Disability Income (SSDI).  He clarified 
that he is partly receiving this disability income on account of 
some of the disabilities at issue in this appeal.  Unfortunately, 
though, it does not appear these SSA records have been obtained.  
And when, as here, VA is put on notice of the existence of 
possibly relevant SSA records, VA must try and obtain these 
records before deciding the appeal as part of the duty to assist.  
See 38 C.F.R. § 3.159(c)(2), (c)(3); see also Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010); Marciniak v. Brown, 10 Vet. App. 
198, 204 (1997); Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran also needs to be apprised of the specific reasons his 
claims for service connection for cervical and lumbar spine 
disorders, sinusitis, and a right shoulder disorder were 
previously denied in a February 1994 rating decision that, in the 
absence of an appeal, became final and binding on him based on 
the evidence then of record.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006) (wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring this notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).

Concerning the remaining claims for service connection for a skin 
disorder, characterized as rashes on the legs, and a left 
shoulder disorder, the Veteran contends that both of these 
disorders began in service.  Specifically, he says the rash first 
manifested after returning from Saudi Arabia and, at the time, 
involved small blisters, and not just limited to his legs.  And 
concerning his left shoulder, he says he injured this shoulder in 
1982 while lifting heavy weights.



Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical or, 
in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or an injury; 
and (3) medical evidence of a nexus or link between the in-
service injury or disease and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Certain conditions like arthritis are considered chronic, per se, 
and therefore will be presumed to have been incurred in service 
if manifested to a compensable degree (generally at least 10-
percent disabling) within the year after service.  
This presumption, however, is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

In order to establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. App. 
488, 494-97.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and make a credibility determination as to 
whether the evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See 
also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears [i.e., tinnitus] is capable of lay observation").  
The same can be said of such other disorders as a broken arm or 
separated shoulder, pes planus (flat feet), and varicose veins, 
etc.



If, instead, however, the condition is not the type readily 
capable of lay diagnosis or comment on etiology, then supporting 
medical evidence is needed.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (reiterating this axiom in a case involving 
a claim for rheumatic heart disease).

Here, the Veteran's VA medical records from March 2005 show 
treatment for a rash covering his entire body.  Moreover, 
according to the report of a general medical VA compensation 
examination conducted in October 2008, he received a diagnosis of 
mild dermatitis.  However, that October 2008 VA compensation 
examiner did not render a medical nexus opinion concerning the 
etiology of this disorder - and especially in terms of whether 
it is attributable to the Veteran's military service or dates 
back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").

The Veteran's STRs from July 1991 note treatment for blisters on 
his feet.  Blisters also are listed in the report of his July 
1992 military separation examination.

Concerning his claim for a left shoulder disorder, VA medical 
records from June 2008 show the Veteran complained of shoulder 
pain, but there is no indication of whether this pain was 
affecting his right or left shoulder or both.

So the Veteran needs to undergo VA compensation examinations to 
identify all current disorders involving rashes or blisters, such 
as on his legs or feet, and to ascertain all disorders affecting 
his left shoulder.  If it is confirmed he has these claimed 
disabilities, then medical nexus opinions are additionally needed 
concerning whether these current disabilities are attributable to 
his military service or date back to his service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).



Finally, the Veteran also submitted a claim for a higher rating 
for his allergic rhinitis; the existing rating is 0 percent 
(i.e., noncompensable) under 38 C.F.R. § 4.97, Diagnostic Code 
6522, retroactively effective from August 6, 1992.  See 38 C.F.R. 
§ 4.31, indicating to assign a 0 percent rating when the 
applicable diagnostic code does not list this rating, but the 
requirements for a compensable rating are not met.

Diagnostic Code 6522 indicates the minimum compensable rating of 
10 percent is warranted for allergic or vasomotor rhinitis 
without polyps, but with a greater than 50-percent obstruction of 
nasal passages on both sides or complete obstruction on one side.  
The next higher rating of 30 percent requires polyps.

The Veteran last had a VA compensation examination for this 
disability in March 2007, so some 31/2 years ago.  That examination 
revealed 50% nasal obstruction in his left nostril and 5% 
obstruction in his right.  His septum was not deviated, although 
the middle turbinates, bilaterally, were erythematous and 
congested, more so the left than the right.  The pertinent 
diagnosis was allergic rhinitis.

The Veteran testified during his June 2010 Travel Board hearing 
that it now takes him three to four hours to get rid of diarrhea 
and throwing up as a result of sinus drainage in the morning.  He 
additionally indicated that he now takes two forms of medication 
to help with the drainage.  In Palczewski v. Nicholson, 
21 Vet. App. 174 (2007), the Court held that, in a service-
connection claim, the requirement of a "contemporaneous" 
examination does not require a new examination based upon the 
mere passage of time.  The Veteran's claim concerning his 
allergic rhinitis, however, is not for service connection since 
this already has been established - rather, for a higher rating 
for this service-connected disability.  [Note:  he is 
additionally trying to establish his entitlement to 
service connection for sinusitis.]



When, as here, a Veteran claims that his condition is worse than 
when last rated or examined, and the available evidence is too 
old for a proper evaluation of his disability, including insofar 
as assessing its current severity, VA's duty to assist includes 
providing him a new examination.  Olson v. Principi, 3 Vet. App. 
480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the 
severity of his allergic rhinitis.  38 C.F.R. § 3.327(a).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of Veteran's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, too, Green v. Derwinski, 1 
Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Contact the National Personnel Records 
Center (NPRC), as well as any other 
appropriate State or Federal agency, and 
obtain the Veteran's complete STRs.  If no 
additional records are located, or if they 
have been destroyed or damaged, then ask for 
specific confirmation of this.  And if it is 
reasonably certain these records do not exist 
or that any further efforts to obtain them 
would be futile, provide the Veteran an 
explanation of how 


service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why further 
efforts are not justified.  
38 C.F.R. § 3.159(e)(1).

2.  Also obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, 
this, too, must be documented in the claims 
file and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c)(2), (e)(1).
		
3.  Next, prior to any further adjudication 
of the Veteran's claims for service 
connection for cervical and lumbar spine 
disorders, sinusitis, and a right shoulder 
disorder, send him another VCAA letter 
discussing the specific reasons these claims 
were previously denied in February 1994.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Since, in the absence of an appeal of that 
earlier decision, the Board must first 
determine whether there is new and material 
evidence to reopen these claims, the Veteran 
needs to receive this required Kent notice 
before making this initial necessary 
determination.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993); 
and VAOPGCPREC 05-92 (March 4, 1992).



4.  Only after obtaining or attempting to 
obtain all of the above requested records, 
schedule the Veteran for appropriate VA 
compensation examinations concerning only the 
claims for service connection for a skin 
disorder, characterized by a rash on his 
legs, and a left shoulder disorder, to first 
identify all disorders currently 
affecting these areas of his body.  [Note:  
According to 38 C.F.R. § 3.159(c)(4)(iii), no 
such examinations are required concerning the 
petitions to reopen his several remaining 
claims unless and until there is new and 
material evidence to reopen these claims.]

To the extent possible, the examination for 
the skin disorder should occur during an 
"active" stage of the disease, so the 
examiner in turn is best situated to observe 
the manifestations, extent of the outbreak, 
etc.  See Ardison v. Brown, 6 Vet. App. 405 
(1994).

If it is confirmed the Veteran has current 
skin and left shoulder disabilities, then 
medical nexus opinions are needed concerning 
the etiology of these disabilities, but 
especially the likelihood (very likely, as 
likely as not, or unlikely) these 
disabilities are attributable to his military 
service or date back to his service.

To facilitate making these important 
determinations, it is imperative the 
designated VA examiners review the claims 
file, including a complete copy of this 
remand, for the pertinent medical and other 
history.

The examinations should include any 
diagnostic testing or evaluation deemed 
necessary.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have adverse 
consequences on these pending claims.  

Because the Veteran is competent even as a 
layman to report the onset of a rash or 
experiencing pain in his left shoulder during 
service, as this requires only personal 
knowledge, not medical expertise, as it comes 
to him through his senses, the examiner must 
specifically address the Veteran's report of 
any manifestation during his military service 
in determining whether any current disability 
may have originated in service.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of 
in-service injury and, instead, relied on the 
absence of evidence in the Veteran's service 
treatment records to provide a negative 
opinion).  

The term "as likely as not" (at least 50 
percent probability), however, does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

The examiners must discuss the rationale of 
their opinions, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.



5.  As well, schedule the Veteran for a VA 
compensation examination to reassess the 
severity of his service-connected allergic 
rhinitis (his sinusitis is not yet service 
connected).  The claims file must be made 
available to the examiner for review of the 
pertinent medical and other history.  All 
necessary diagnostic testing and evaluation 
should be performed.

In reassessing the severity of the allergic 
rhinitis, the examiner must indicate whether 
it involves polyps and whether there is 
greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction 
on one side.

6.  Then readjudicate the claims in light of 
the additional evidence obtained on remand.  
If the claims are not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


